Citation Nr: 1646601	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-06 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar spine condition, claimed as back pain.

2.  Entitlement to service connection for cervical spine condition, claimed as neck pain.

3.  Entitlement to service connection for vision impairment.

4.  Entitlement to service connection for respiratory condition, to include emphysema and chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for left knee condition.

6.  Entitlement to service connection for right knee condition.

7.  Entitlement to service connection for sleep disorder.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

A certificate of death shows that the Veteran died on August [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his/her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).



ORDER

The appeal for entitlement to service connection for lumbar spine condition is dismissed.

The appeal for entitlement to service connection for cervical spine condition is dismissed. 

The appeal for entitlement to service connection for vision impairment is dismissed.

The appeal for entitlement to service connection for respiratory condition is dismissed.

The appeal for entitlement to service connection for left knee condition is dismissed.

The appeal for entitlement to service connection for right knee condition is dismissed.

The appeal for entitlement to service connection for sleep disorder is dismissed.

The appeal for entitlement to service connection for PTSD is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


